Title: To Thomas Jefferson from John Tyler, 1 April 1781
From: Tyler, John
To: Jefferson, Thomas



Sir
Charles City April 1st 1781

I beg leave to inform you that in consequence of being solicited to represent this County again, and my consent thereto, I have declin’d taking a Seat in Council. I confess this determination discovers a degree of versatility in me, but since I have not withdrawn my small services from the public, I hope you will not think me reprehensible. I have many good reasons in addition to the above (which perhaps have no right to a place here) that induce me to make this resignation of my Seat in Council.
I am with due respect yr. Excellency’s most obedient Sert:

John Tyler

